               Case 1:20-cr-10012-SOH Document 25                           Filed 02/26/21 Page 1 of 6 PageID #: 105
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                          Western District of Arkansas
                                                        )
               UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                              v.                        )
                                                        )
                                                        )     Case Number:         1:20CR10012-001
                  JOSEPH PRESTON HILL
                                                        )     USM Number:          None
                     a/k/a: “Buster Hill”
                                                        )
                                                        )     Jason Lee Horton
                                                        )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)        Count One of an Information on July 23, 2020.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                                                                                             Offense
Title & Section                   Nature of Offense                                                                                 Count
                                                                                                             U




                                                                                                              Ended
U                                 U                                                                                                 U




18 U.S.C. § 1343                  Wire Fraud                                                                04/05/2018                  1




       The defendant is sentenced as provided in pages 2 through               6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                                is        are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        February 26, 2021
                                                                        Date of Imposition of Judgment


                                                                        /s/ Susan O. Hickey
                                                                        Signature of Judge




                                                                        The Honorable Susan O. Hickey, Chief United States District Judge
                                                                        Name and Title of Judge


                                                                        February 26, 2021
                                                                        Date
             Case 1:20-cr-10012-SOH Document 25                          Filed 02/26/21 Page 2 of 6 PageID #: 106
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4—Probation
                                                                                                      Judgment—Page     2     of        6
 DEFENDANT:               JOSEPH PRESTON HILL a/k/a: “Buster Hill”
 CASE NUMBER:             1:20CR10012-001
                                                              PROBATION
 You are hereby sentenced to probation for a term of: three (3) years.




                                                     MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the court.
                The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.     You must participate in an approved program for domestic violence. (check if applicable)
 7.     You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
             Case 1:20-cr-10012-SOH Document 25                           Filed 02/26/21 Page 3 of 6 PageID #: 107
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                Judgment—Page        3       of         6

DEFENDANT:                  JOSEPH PRESTON HILL a/k/a: “Buster Hill”
CASE NUMBER:                1:20CR10012-001

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .
                                     U                 U




Defendant's Signature                                                                                   Date
            Case 1:20-cr-10012-SOH Document 25               Filed 02/26/21 Page 4 of 6 PageID #: 108
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4D — Probation
                                                                                    Judgment—Page   4    of      6
DEFENDANT:                JOSEPH PRESTON HILL a/k/a: “Buster Hill”
CASE NUMBER:              1:20CR10012-001

                                         SPECIAL CONDITIONS OF SUPERVISION

1. The first six (6) months of probation shall be served on home confinement without electronic monitoring. The
   defendant shall be restricted to his residence at all times except for employment; education; religious services;
   medical, substance abuse or mental health treatment; attorney visits; court appearances; court-ordered
   obligations; or other activities as pre-approved by the U.S. Probation Office.

2. The defendant shall submit his person, residence, and vehicle to a search conducted by the United States
   Probation Office at a reasonable time and in a reasonable manner based upon reasonable suspicion of evidence
   of a violation of any condition of supervision. Failure to submit to a search may be grounds for revocation.

3. The defendant shall make a full and complete disclosure of his finances and submit to an audit of financial
   documents at the request of the U.S. Probation Officer.

4. Until the financial penalties are paid in full, the defendant shall not incur new credit charges or open additional
   lines of credit without the approval of the U.S. Probation Officer.

5. The defendant shall not purchase, possess, use, distribute, or administer marijuana or obtain or possess a
   medical marijuana card or prescription. If the defendant is currently in possession of a medical marijuana card,
   he will turn it over immediately to the probation office.
             Case 1:20-cr-10012-SOH Document 25                              Filed 02/26/21 Page 5 of 6 PageID #: 109
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                   Judgment — Page   5       of          6
 DEFENDANT:                       JOSEPH PRESTON HILL a/k/a: “Buster Hill”
 CASE NUMBER:                     1:20CR10012-001
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment                Restitution                Fine                  AVAA Assessment*             JVTA Assessment**
 TOTALS          $ 100.00                  $ 102,195.72               $ 0.00                $ 0.00                       $ 0.00


      The determination of restitution is deferred until                . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                              Total Loss***                      Restitution Ordered                   Priority or Percentage
 InterMountain Renovations                                                                  102,195.72
 Consultants, LLC and Shinn
 Shinn II, LLC
 2440 Tower Drive
 Monroe, LA 71201




 TOTALS                              $                                   $                    102,195.72

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine          restitution.
            the interest requirement for               fine      restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
             Case 1:20-cr-10012-SOH Document 25                                Filed 02/26/21 Page 6 of 6 PageID #: 110
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page       6      of           6
 DEFENDANT:                JOSEPH PRESTON HILL a/k/a: “Buster Hill”
 CASE NUMBER:              1:20CR10012-001

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $ 102,295.72                    due immediately, balance due

                not later than                                     , or
                in accordance with           C          D,          E, or           F below; or

 B         Payment to begin immediately (may be combined with                  C,           D, or        F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           A lump sum of $102,295.72 is due immediately. If the defendant is not able to pay the full amount immediately, the payment of
           any remaining balance shall become a special condition of probation and shall be paid in monthly installments of not less than
           $250 or 10% of defendant’s net monthly household income, whichever is greater, with the entire balance to be paid in full no later
           than one month prior to the end of the period of probation.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
      (including defendant number)                           Total Amount                          Amount                           if appropriate




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
